and William /s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2014

                                       No. 04-14-00854-CV

                                        Norris J. DEVOLL,
                                             Appellant

                                                 v.

                         Rebecca DEMONBREUN and William Dowds,
                                      Appellees

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-15237
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        Pursuant to the Texas Supreme Court’s administration order Misc. Docket No. 14-9246,
this court was ordered to transfer the first sixteen cases filed in this court on or after December 1,
2014, to the Thirteenth Court of Appeals District, Corpus Christi, Texas. On December 18,
2014, this court transferred sixteen cases in accordance with the order; however, appeal number
04-14-00854-CV, styled Devoll v. Demonbreun, is an appeal in which the appellant is seeking
permission to appeal under TEX. R. APP. P. 28.3. Because the appeal is of an interlocutory order,
the appeal should have been excluded from the sixteen cases transferred. It is therefore
ORDERED that appeal number 04-14-00854-CV be re-transferred to this court and reinstated on
this court’s docket.


                                                      ___________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court